*718Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered January 18, 2012, convicting him of burglary in the second degree, burglary in the third degree, possession of burglar’s tools, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the Supreme Court erred in disallowing his peremptory challenge to a prospective juror because defense counsel provided a sufficient race-neutral explanation for the challenge (see Batson v Kentucky, 476 US 79 [1986]; People v Kern, 75 NY2d 638 [1990]). Defense counsel’s proffered explanation was that “[n]o one seemed to ask [the juror] anything,” and defense counsel “didn’t get enough about [the juror],” “didn’t ask a lot of questions,” and “didn’t have anything in line with [the juror].” This explanation amounted, essentially, to no reason at all (see People v Erskine, 90 AD3d 674, 674-675 [2011]; People v Carillo, 9 AD3d 333, 334 [2004]; People v Padgett, 303 AD2d 524 [2003]; People v Smith, 251 AD2d 355 [1998]). Thus, the Supreme Court properly disallowed the defendant’s peremptory challenge. Rivera, J.E, Lott, Roman and Cohen, JJ., concur.